Citation Nr: 0312936	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-24 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS) with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith

INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.  Service records, including DD Form 214N, Report of 
Separation from Active Duty, reflect that the veteran had a 
period of inactive duty for six months and 15 days prior to 
his period of active duty.  He also served in the reserves 
after completion of active duty in December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for IBS and 
GERD (claimed as colon problems).  The RO continued the 
denial of the claim in subsequent decisions in May and 
October 2000 and in March 2002.  

A hearing was held on January 23, 2003, by means of video 
conferencing equipment with the appellant in Denver, 
Colorado, before Kathleen K. Gallagher, an acting Veterans 
Law Judge sitting in Washington, DC, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) (West 2002) and who is rendering the 
determination in this case.  The claim is now before the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  The veteran was treated in 1971 with antacids for 
symptoms of gastric distress with no pattern as yet prior to 
entrance onto active duty in March 1972.  

2.  On a consultation sheet, dated in May-June 1972, 
examiners noted that the veteran had been having epigastric 
pain since January controlled with antacids.  

3.  There were no complaints or findings relevant to gastric 
or epigastric distress or any disease or injury manifested by 
gastric or epigastric distress or by bowel or other stomach 
symptoms on the December 1973 separation examination.
4.  There were no complaints or findings relevant to gastric 
distress or epigastric pain or any disease or injury 
manifested by gastric or epigastric distress or by bowel or 
other stomach symptoms on an examination conducted in 
February 1975 in connection with the veteran's release from a 
27-day period of active duty for training while he was 
serving in the reserves.

5.  The earliest medical evidence of a diagnosis of IBS and 
GERD is dated in 1998.


CONCLUSION OF LAW

IBS with GERD was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that the veteran underwent an 
enlistment examination in August 1971 for the naval reserves.  
On the carbon copy of the Report of Medical History, there is 
a handwritten annotation by an examiner that the veteran was 
having increased gastric distress pain.  The examiner noted 
that there was no pattern as yet and antacids were being 
used.  The examiner, B. J. U., was a different examiner from 
the one who signed the Report of Medical History in the place 
for the signature of the examiner, and his handwriting 
obviously is differed from that other examiner, C. E. M., who 
made all the other handwritten notations on the report.  B. 
J. U.'s annotation was made only on the carbon copy of the 
Report of Medical History, not on the original, and he signed 
his name under his notation.

The original handwritten Report of Medical Examination, like 
the Report of Medical History, was dated in August 1971.  It 
reflects no complaints or findings relevant to gastric or 
epigastric distress or any disease or injury manifested by 
gastric or epigastric distress or by bowel or other stomach 
symptoms.  This report was signed by C. E. M. and another 
examiner, D.O.  A typewritten version of this report, dated 
in September 1971, is signed by all three examiners, C. E. 
M., B. J. U., and D.O.

Brief notations in the service medical records show that, in 
December 1971 and four days before the veteran entered onto 
active duty in March 1972, he was examined and found 
physically qualified for transfer.  The March 1972 notation 
was signed by a hospital man ("HM3").  On the same day in 
March 1972, the veteran signed a statement certifying that a 
physical examination had been completed within the past year 
and that, to the best of his knowledge, there had been no 
physical change in his physical condition since the 
completion of that examination.  Two days after his entry 
onto active duty, a brief notation by a hospital man 
indicated that the veteran was examined again and found 
physically qualified for transfer.

The veteran was seen on May 31, 1972, with a history of 
burning epigastric pain since January controlled with 
antacids.  It was noted that he now had pain to the left of 
the sternum on deep breathing.  He was referred to the 
hospital for a consultation the next day, June 1, 1972.  The 
diagnosis was musculoskeletal pain.  There were no complaints 
or findings relevant to gastric or epigastric distress or any 
disease or injury manifested by gastric or epigastric 
distress or by bowel or other stomach symptoms on the 
December 1973 separation examination.  

Following release from active duty, the veteran served in the 
reserves.  Service personnel records reveal that he was on 
active duty for training for 27 days in January and February 
1975.  There were no complaints or findings relevant to 
gastric distress or epigastric pain on an examination 
conducted in connection with the veteran's release from 
active duty for training in February 1975.

Post service VA treatment records dated from 1998 through 
2002 reflect treatment since 1998 for GERD, Barrett's 
esophagus, and IBS.  

In an April 2000 statement, the veteran's sister stated that 
prior to entering service, the veteran was strong and 
healthy.  After service, however, his health declined.  

In an undated statement by the veteran's wife, added to the 
record in April 2001, she said that she had known the veteran 
since 1950 and that when he returned from service, he had 
stomach problems that he had not had prior to service.  She 
recalled that the veteran complained of stomach problems in a 
letter that the veteran sent to his parents while he was 
aboard ship.  A statement dated in April 2001 by another 
friend of the veteran attests to the fact that that the 
veteran had had stomach problems, to include IBS, as long as 
he had known him (since 1976).  

At the time of a January 2003 videoconference hearing, the 
veteran and his wife provided testimony in support of his 
claim.  Essentially, the veteran contended that he did not 
have epigastric problems prior to service, and he argued that 
the annotations indicating that his stomach problems existed 
prior to service were in error.  Transcript (Tr.) at 10.  He 
felt that the notation noted upon his enlistment exam in 
August 1971 was added after his actual entry into active 
service.  He also said that he was treated by a private 
physician for his epigastric complaints after service, but 
that the physician had died and he was unable to obtain any 
of these records.  Tr. at 10-11.  He also stated that he was 
seen by a private physician in the late 1970s and 1980s, but 
he could not remember his name.  Tr. at 12.  The veteran 
stated that VA records showing treatment for his stomach 
problems had been obtained and were of record.  Tr. at 13-14.  

His wife testified that the veteran had no stomach problems 
prior to entry into service.  She recalled that the veteran 
complained of stomach problems approximately 6 months after 
service entrance.  Tr. at 16-17.

At the hearing, the veteran indicated that he would obtain 
records which might be beneficial to his claim and submit 
them.  It was noted that the veteran's record would be kept 
open for a period of 30 days after the hearing so that the 
veteran could submit this evidence.  A review of the record 
does not reflect that any additional evidence was submitted.  
Analysis

Preliminary Matter: Duty to Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In this case, in a letter dated in June 2001, the RO notified 
the veteran of the provisions of the VCAA and specifically of 
VA's duty to notify him of the information and evidence 
needed to substantiate his claims and of VA's duty to assist 
him in obtaining that evidence.  In the letters, the RO 
specifically informed the veteran that the evidence needed to 
substantiate his claims in this case would be evidence 
tending to show that he had the claimed disabilities 
currently and that they were incurred in or aggravated by his 
military service.  The RO also specifically notified the 
veteran what he needed to do to substantiate his claim and 
what VA would do for him.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
March 2002 the RO issued a rating decision wherein it was 
noted that the veteran had been provided with the provisions 
of the new law in June 2001 and indicated that it had fully 
considered them and applied them to the veteran's claim.  
Thus, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and it has been fully applied and 
considered.

In addition, the statement of the case and the supplemental 
statements of the case provided to the veteran specifically 
satisfy the requirement of section 5103 of the new statute.  
They notified the veteran of the requirements for service 
connection.  They also notified him of evidence necessary to 
substantiate his claim.  All evidence and records identified 
by the veteran as relevant to his claim have been obtained 
for review.  VA has accorded the veteran a hearing and VA 
examinations in relation to his claim.  Accordingly, the 
Board concludes that, with respect to this claim, all 
possible development has been conducted and all notification 
provided.  

Requirements for Service Connection

Service connection and VA compensation benefits are awarded 
for disability resulting from injury suffered or disease 
contracted in line of duty in "the active military, naval, 
or air service".  38 U.S.C.A. § 1110.  The term, "active 
military, naval, or air service" includes "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24)(B).  (Inactive duty periods can only be considered 
"active military, naval, or air service" if the individual 
concerned was disabled or died from an injury only, not a 
disease, or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident occurring during such 
training.")

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in active service or is the 
result of a disease or injury incurred in active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability 
resulting from aggravation during service of disease or 
injury which preexisted service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  A veteran is presumed to be in sound 
condition at entrance to service except for disorders noted 
at entrance or where clear and unmistakable evidence rebuts 
the presumption of sound condition for disorders not noted at 
entrance.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumptions of aggravation where the 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation in the case of a noncombat veteran 
unless the underlying condition (as contrasted to the 
symptoms) has worsened.  See Davis (John F.) v. Principi, 276 
F.3d 1341, 1346 (Fed. Cir. 2002); Hunt, 1 Vet. App. at 296-
97.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

Service Connection for IBS with GERD

The veteran in this case seeks service connection for IBS 
with GERD.  The veteran contends that his stomach problems 
did not preexist service but rather were first noted while on 
active duty.  Concerning this, he argues that the notation 
made by B. J. U. must have been made later than the August 
1971 examination conducted for his enlistment in the reserves 
and, since B. J. U. added the notation only to the carbon 
copy of that examination, he simply must have written it on 
the wrong examination report.

However, the Board notes with regard to the veteran's 
contentions that there is no evidence that B. J. U. 
participated in any other examination among the service 
medical records, but his signature on the typewritten version 
(dated in September 1971) of the August 1971 reserves 
enlistment examination, along with the signature of the other 
examiners, indicates that he did participate in that 
examination.  Nevertheless, for the reasons noted below, the 
Board agrees with the veteran that the evidence in this case, 
while showing that the veteran experienced some epigastric 
distress prior to service, is insufficient to show that the 
condition now diagnosed as IBS with GERD, for which the 
veteran seeks service connection, preexisted his entrance 
onto active duty.

First, the Board notes that the veteran is entitled to the 
presumption of soundness concerning IBS and GERD at the time 
of entrance onto active duty in March 1972.  Concerning this, 
the Board notes that there is no detailed examination report 
that coincides closer in time with the veteran's entrance 
onto active duty in March 1972 than the report of the August 
1971 examination conducted in connection with the veteran's 
enlistment in the reserves.  It appears that, because an 
examination was conducted less than a year before the 
veteran's entrance onto active duty, the service department 
decided that it was unnecessary to conduct an additional 
detailed examination and instead had a hospital man -- i.e., 
an enlisted man (as opposed to the officers of the medical 
corps who conducted the August 1971 examination and were most 
likely doctors) -- certify that the veteran was examined at 
the time of entry onto active duty and was found physically 
qualified for transfer.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness at 
entrance to service "only attaches where there has been an 
induction examination in which the later complained-of 
disability was not detected."  Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); Verdon v. Brown, 8 Vet. App. 529, 535 (1996).  In a 
case where there was no entrance examination report of record 
because it was presumed to have been lost in a fire, the 
presumption of soundness attached as reflected by the Court's 
conclusion that the presumption of soundness had been 
rebutted by clear and unmistakable evidence of the 
pre-service existence of the disability.  Doran v. Brown, 6 
Vet. App. 283, 286 (1994).  The Court has emphasized that, 
once the presumption of soundness has attached, clear and 
unmistakable evidence is needed to rebut it.  Vanerson v. 
West, 12 Vet. App. 254, 258-59 (1999).

Thus, if the August 1971 examination may be considered as an 
induction examination for the purposes of entrance onto 
active duty in March 1972, no diagnosis of IBS or GERD was 
rendered on that examination, and the epigastric symptoms 
which were noted were not attributed to IBS or GERD either at 
that time or since then.  Accordingly, the Board concludes 
that the presumption of soundness attaches in this case with 
regard to IBS with GERD because those conditions were not 
noted on the August 1971 entrance examination.  Bagby, 1 Vet. 
App. at 227.  In the alternative, even if the August 1971 
examination were considered too remote in time from entrance 
onto active duty in March 1972 to be considered an induction 
examination for the active duty period, then the presumption 
of sound condition attaches because no induction examination 
was conducted except the hospital man's examination which did 
not result in a "examination report" in which preexisting 
conditions could be "noted" as required by VA regulation.  
38 C.F.R. § 3.304(b) ("Only such conditions as are recorded 
in examination reports are to be considered as noted.").  
Therefore, the Board concludes that the presumption of 
soundness attached in this case as to IBS with GERD at the 
time of the veteran's entrance onto active duty because there 
was no entrance examination "report" at all.  Doran, 6 Vet. 
App. at 286.

Second, since the presumption of soundness attaches at the 
time of entrance onto active duty in March 1972, the Board 
must find that clear and unmistakable evidence shows that IBS 
with GERD existed prior to active service in order to 
conclude that the disorder preexisted service.  The Board 
concludes that two brief notations - one in August 1971 that 
the veteran was having gastric distress pain with no pattern 
as yet for which he was taking antacids and the other, made 
during active duty, of the veteran's having had an epigastric 
burning sensation since January 1972 which was controlled by 
antacids  -- about an epigastric burning sensation, without 
more, do not rise to the level of clear and unmistakable 
evidence of the existence of IBS with GERD prior to service 
which is needed to rebut the presumption of soundness with 
regard to that disorder.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993) (the burden of proof, i.e., clear and 
unmistakable evidence, required to rebut the presumption of 
soundness and show that a disorder preexisted service is a 
formidable one).
In this regard, the Board notes that IBS is a chronic 
noninflammatory disease characterized by abdominal pain, 
altered bowel habits consisting of diarrhea or constipation 
or both, and no detectable pathologic change, and GERD is a 
condition resulting from gastroesophageal reflux whose 
principal characteristics are heartburn and regurgitation.  
Dorland's Illustrated Medical Dictionary 482, 1632 (28th ed. 
1994).  There is no evidence of any of the symptoms of IBS 
prior to service and, other than a notation of a "burning 
sensation", which may have been heartburn, there is no 
evidence prior to service of the symptoms, including reflux 
and regurgitation, characteristic of GERD.  All that has been 
noted as preexisting service is the symptom of an epigastric 
burning sensation.  Accordingly, the Board concludes that the 
evidence is insufficient to rebut the presumption of sound 
condition in this case, and that IBS and/or GERD did not 
preexist active service based on the evidence now of record.

The issue in this case, therefore, is whether the evidence is 
sufficient to show that the IBS with GERD was incurred in 
active service.  In this regard, the Board notes that, in May 
1972, the veteran reported having had burning epigastric pain 
since January which was controlled with antacids; however, no 
stomach or other gastrointestinal symptoms were complained of 
and no epigastric disorder was noted for the remainder of 
active duty including upon the discharge examination in 
December 1973.  Moreover, there were no complaints or 
findings relevant to gastric distress or epigastric pain on 
an examination conducted in February 1975 in connection with 
the veteran's release from a 27-day period active duty for 
training while he was serving in the reserves.

While the veteran has reported post service treatment for 
epigastric problems in the years after discharge from active 
service, no records reflecting such have been submitted or 
are available.  The first post service records showing 
diagnoses of additional stomach problems are from 1998.  
Currently, the record reflects diagnoses of IBS, Barrett's 
esophagus, and GERD.  Given the absence of complaints or 
findings relevant to gastric distress or epigastric pain or 
other symptoms indicative of IBS or GERD on the separation 
examination in December 1973 and the examination conducted in 
February 1975 in connection with the veteran's reserve 
service and given the absence of any medical evidence of IBS 
or GERD for more than two decades following service, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for IBS with GERD.  
In so concluding, the Board notes that it has assigned more 
probative weight to the negative evidence consisting of the 
absence of medical treatment for relevant symptoms over such 
a long period of time after service than it has assigned to 
the lay statements from the veteran and others who knew him 
stating that he had continuous epigastric symptoms since 
service.  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that evidence may be defined as "[a]ll 
the means by which any alleged matter of fact, the truth of 
which is submitted to investigation, is established or 
disproved" and that, since the definition of evidence 
encompasses "negative evidence", which tends to disprove 
the existence of the alleged fact, this "negative evidence" 
was relevant to the determination.)

The Board notes that, although this case contains competent 
evidence that the veteran has the disability for which he 
claims service connection, i.e., IBS with GERD, the evidence 
of record does not indicate that the disability may be 
associated with the veteran's active service.  Accordingly, 
the Board concludes that additional medical examination or 
medical opinion is not needed in this case but rather the 
record contains sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, No. 02-7404, slip op. at 6 (Fed. Cir. Apr. 29, 
2003).  Moreover, the Board notes that, even if medical 
opinion evidence were obtained that clearly established that 
the two notations of epigastric burning in August 1971 and 
since January 1972 were early manifestations of IBS with 
GERD, such medical evidence would constitute clear and 
unmistakable evidence that the disability preexisted service, 
and, because there is no evidence in service of an increase 
in severity of the underlying condition, aggravation could 
not be conceded in this case.  See Davis, 276 F.3d at 1346; 
Hunt, 1 Vet. App. at 296-97; 38 C.F.R. § 3.306(b).  
Accordingly such development is not needed in this case in 
order to fairly decide the claim.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal.  However, as the preponderance of the 
evidence is against the claim on appeal, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for IBS with GERD is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

